Citation Nr: 1514470	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2011 by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter sent in December 2011.  Although this letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and all identified post-service VA and private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations in August 2010 and January 2011 regarding his claim for entitlement to TDIU.  The Board finds the August 2010 and January 2011 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners compiled an extensive work history, conducted a detailed review of the record, and provided the information necessary to evaluate functional impairment caused solely by the Veteran's service-connected disabilities.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed a claim for entitlement to TDIU in March 2010.  After his claim was denied in an August 2011 rating decision, the Veteran perfected an appeal.  His service-connected disabilities consist of posttraumatic stress disorder (PTSD) with depressive disorder, currently rated as 70 percent disabling, and duodenal ulcer, currently rated as noncompensable.  

In written statements of record, the Veteran has asserted that his service-connected PTSD has prevented him from securing or following any substantially gainful occupation.  He reported that he worked from 1973 until March 2010 at Versa Cold Storage in maintenance, has a high school education, left his job due to his service-connected disabilities, and retired because he could not tolerate the stress of the job any longer, experiencing constant depression and anxiety while working.

In an April 2010 VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits, from Versa Cold Storage, it was noted that the Veteran retired on April 30, 2010, and did not lose any time during the preceding 12 months due to disability.

In an August 2010 VA stomach examination, the Veteran complained of stomach problems and commented that his stomach bothers him when he is nervous.  He further indicated that his ulcer went away and that he has not had any problem or symptom since.  The examiner diagnosed resolved, duodenal ulcer, noting that there was no evidence of ulcer disease.  The Veteran reported that he last worked in March 2010 when he did maintenance in a warehouse, noting that he retired because he turned 62 and could not do his job because he could not take heat or cold.  He denied ever missing work due to stomach condition in 37 years of employment in warehouse and maintenance.  The examiner opined that the Veteran was not limited in any purposeful employment by asymptomatic duodenal ulcer disease diagnosed in 1970.

In an August 2010 VA PTSD examination, the Veteran maintained that he has experienced less stress now that he was retired, has healthy relationships with multiple family members, and has daily social contact with other veterans.  Alcohol and depression screening tests were noted to be negative.  The Veteran reported that he left his place of employment at age 62 due to stress, retiring in March 2010.  He discussed experiencing unreasonable work conditions and sexual harassment, indicating that he would often get emotional and have crying spells at work.  The Veteran also stated that it was physically stressful for him to keep transitioning from heat to the freezer area and that he had a hard time walking up and down the stairs, which put a strain on both his knees and elbows.  It was noted that he was not formally employed at the time of the examination but had some "odd jobs," such as repairs and lawn work for elderly neighbors on an almost weekly basis.  The Veteran reported feeling depressed, but denied any recent suicidal or homicidal thoughts or plans.

After reviewing the record and examining the Veteran, the examiner diagnosed chronic PTSD and recurrent, mild major depressive disorder, and assigned a Global Assessment of Functioning (GAF) score of 60.  The examiner noted that there was occasional decrease in work efficiency due to PTSD and depressive symptoms, as the Veteran reported having occasional crying spells at his previous job, which resulted in periods of time in which he left his post to go find a private place at work to cry.  Additionally, the Veteran described having verbal outbursts with his supervisors and receiving a disciplinary letter of reprimand for taking unauthorized time off in 2008.  The examiner further noted that the Veteran did have generally satisfactory daily functioning, such as routine behavior, self-care, and appropriate conversations with others.  The examiner did not comment on the effects of prescribed psychiatric medications on the Veteran's vocational impairment.

In a January 2011 VA examination report, the examiner noted that the Veteran's subjective feelings of depression and anxiety, symptoms associated with PTSD, had increased since his last evaluation.  It was noted that ethanol use had increased since retirement and that the Veteran reported have difficulty making financial decisions due to his gambling.  The examiner diagnosed PTSD, episodic alcohol abuse, and pathological gambling, opining that alcohol abuse was "caused by or directly related" to the Veteran's PTSD and that pathological gambling was "less likely than not" directly related to or caused by the Veteran's PTSD.  The examiner then specifically indicated that that the Veteran's PTSD and episodic alcohol abuse caused "moderate" occupational impairment.

In his September 2011 notice of disagreement, the Veteran reported that he had retired as soon as possible due to his PTSD symptoms, as he was not getting along with supervisors and could have been fired at any time.  He indicated that he was a victim of sexual harassment and had to force himself to go to work every day and feels that he is currently too depressed and anxious to work.  He maintained having problems dealing with supervisors, anger issues, and not trusting himself to work with other people.  In his April 2013 substantive appeal, the Veteran indicated that he no longer performs chores for elderly neighbors for extra money, does not feel comfortable with people who are not veterans, avoids crowds, has no friends, and does not personally babysit his granddaughter.  He reported feeling depressed, anxious, and socially isolated.

VA treatment records dated from 2010 to 2013 did not show any indication that the Veteran's service-connected conditions caused unemployability.  He was noted to report less stress after he stopped working, to have good relationships with his family, and to meet daily with other veterans for breakfast.  Records from the Green Bay Vet Center showed that the Veteran completed an intake assessment in May 2010, noting his prior employment at Versa Cold Storage.

After reviewing all of the evidence, the Board has determined that the preponderance of the evidence is against the Veteran's claim.

The August 2010 and January 2011 VA examiners' opinions are against the Veteran's claim.  They based their medical opinions on their examinations of the Veteran and a detailed review of the Veteran's entire record.  The examiners also reviewed the Veteran's comprehensive work history, discussed the medical evidence of record and the lay assertions of the Veteran, clearly described nonexistent to moderate occupational impairment related to the Veteran's asymptomatic service-connected duodenal ulcer and symptomatology associated with his service-connected psychiatric disability, and provided a detailed rationale for their conclusions, considering only impairment from the Veteran's service-connected disabilities and citing to numerous parts of the evidentiary record.  Therefore, the Board has found their opinions to be highly probative.

There is no medical evidence or other evidence corroborating the Veteran's contention that he is unemployable due to his service-connected disabilities.  To the contrary, his former employer has reported that he retired from his position and had not missed any work due to disability during the last year of his employment.

The evidence supportive of the claim is limited to the Veteran's own statements.  The Board acknowledges that the Veteran is competent to describe his symptoms and his difficulties while employed.  However, his statements are self-serving and do not adequately show how his service-connected disabilities are sufficient by themselves to render him unemployable.  The Board has found the Veteran's statements to be less probative than the information provided by his prior employer and the objective medical evidence prepared by persons with appropriate expertise.

Accordingly, this claim must be denied.  In arriving at this decision, the Board has considered  the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


